Exhibit 10.2

ISDA®

International Swaps and Derivatives Association, Inc.

NOVATION AGREEMENT

dated as of September 28, 2006 among:

THE ROYAL BANK OF SCOTLAND PLC. (the “Remaining Party”),

NOVASTAR MORTGAGE, INC. (the “Transferor”)

AND

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2006-5 (the “Transferee”).

The Remaining Party and NovaStar Financial, Inc. (“NFI”) are parties to a 1992
ISDA Master dated as of June 30, 2005 (the “NFI/RBS Master Agreement”). The
Remaining Party and NFI originally entered into certain transactions (each an
“Old Transaction”) under the NFI/RBS Master Agreement, each evidenced by a
Confirmation (an “Old Confirmation”) with reference number IRG16054239,
respectively, attached hereto as Exhibit I. The Old Transactions were
transferred by novation to the Transferor from NFI pursuant to the Novation
Agreement dated July 19, 2006, among NFI, the Remaining Party and the
Transferor, made subject to a 1992 ISDA Master Agreement dated as of July 19,
2006, between the Remaining Party and the Transferor (the “Old Agreement”) and
assigned the following internal reference number IRG16054239.

The Remaining Party and the Transferee are simultaneously entering into a 1992
ISDA Master Agreement dated as of the date hereof in the form attached hereto as
Exhibit II (the “New Agreement”).

With effect from and including September 28, 2006 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the exception of the Excluded Rights and Obligations referred
to below, with the effect that the Remaining Party and the Transferee enter into
a new transaction (each a “New Transaction”) between them having terms identical
to those of each Old Transaction, subject to the same exceptions and as more
particularly described below.

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.

Accordingly, the parties agree as follows: —

 

1. Definitions.

Terms defined in the ISDA Master Agreement (Multicurrency-Cross Border) as
published in 1992 by the International Swaps and Derivatives Association, Inc.
(the “1992 ISDA Master Agreement”) are used herein as so defined, unless
otherwise provided herein. For purposes of this Novation Agreement, “Excluded
Rights and Obligations” means all obligations of each of the Transferor and the
Remaining Party to Transfer (as defined in the Credit Support Annex to the Old
Agreement) Eligible Collateral (as so defined) in respect of the Old
Transactions and all related rights of the Remaining Party and the Transferor
under the Old Agreement.



--------------------------------------------------------------------------------

2. Transfer, Release, Discharge and Undertakings.

Subject to the execution and delivery of the New Agreement by each of the
parties thereto to the other, with effect from and including the Novation Date
and in consideration of the mutual representations, warranties and covenants
contained in this Novation Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each of the
parties):

 

  (a) subject to Section 2(d) of this Novation Agreement, the Remaining Party
and the Transferor are each released and discharged from further obligations to
each other with respect to each Old Transaction and their respective rights
against each other thereunder are cancelled, provided that such release and
discharge shall not affect any rights, liabilities or obligations of the
Remaining Party or the Transferor with respect to payments or other obligations
due and payable or due to be performed prior to the Novation Date, and all such
payments and obligations shall be paid or performed by the Remaining Party or
the Transferor in accordance with the terms of the Old Transactions;

 

  (b) in respect of each New Transaction, the Remaining Party and the Transferee
each undertake liabilities and obligations towards the other and acquire rights
against each other identical in their terms to each corresponding Old
Transaction (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
the Excluded Rights and Obligations and any other rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date). For the sake of clarity, all references to Independent Amounts shall be
deemed deleted from the Confirmations for each New Transaction;

 

  (c) each New Transaction shall be governed by, form part of, and be subject to
the New Agreement and the relevant Old Confirmation (which, in conjunction and
as deemed modified to be consistent with this Novation Agreement, shall be
deemed to be a Confirmation between the Remaining Party and the Transferee), and
the offices of the Remaining Party and the Transferee for purposes of each New
Transaction shall be their offices at their addresses for notices provided for
in the New Agreement; and

 

  (d) on the Novation Date, the Remaining Party shall transfer all of the Posted
Collateral (as defined in the Credit Support Annex to the Old Agreement) held by
it in respect of the Old Transactions to the account or accounts of the
Transferor identified by it by notice given to the Remaining Party as provided
in the Old Agreement, and the Transferor shall transfer all Posted Collateral
held by it in respect of the Old Transactions to the account or accounts of the
Remaining Party identified by it by notice given to the Transferor as provided
in the Old Agreement, in each case together with all Interest Amount and
Distributions thereon (as so defined). The Remaining Party’s or the Transferor’s
failure to effect these transfers will continue to constitute Potential Events
of Default and may constitute Events of Default under the Old Agreement
notwithstanding the transfer by novation contemplated herein.

 

3. Representations and Warranties.

 

  (a) On the date of this Novation Agreement:

 

  (i) Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 1992 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

2



--------------------------------------------------------------------------------

  (ii) The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 1992 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

  (iii) Each of the Transferor and the Remaining Party represents and warrants
to each other and to the Transferee that:

 

  (A) it has made no prior transfer (whether by way of security or otherwise) of
the Old Agreement or any interest or obligation in or under the Old Agreement or
in respect of any Old Transaction; and

 

  (B) without prejudice to the obligations of the Remaining Party and the
Transferor referred to in Section 2(d) of this Novation Agreement, as of the
Novation Date, all obligations of the Transferor and the Remaining Party under
each Old Transaction required to be performed before the Novation Date have been
fulfilled.

 

  (iv) Each party represents to each of the other parties: —

 

  (A) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Novation Agreement and as to whether
this Novation Agreement is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other parties as
investment advice or as a recommendation to enter into this Novation Agreement;
it being understood that information and explanations related to the terms and
conditions of this Novation Agreement shall not be considered investment advice
or a recommendation to enter into this Novation Agreement. No communication
(written or oral) received from any of the other parties shall be deemed to be
an assurance or guarantee as to the expected results of this Novation Agreement;

 

  (B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Novation
Agreement. It is also capable of assuming, and assumes, the risks of this
Novation Agreement; and

 

  (C) Status of Parties. None of the other parties is acting as a fiduciary for
or an adviser to it in respect of this Novation Agreement.

 

  (b) The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded.

 

3



--------------------------------------------------------------------------------

4. Counterparts.

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5. Costs and Expenses.

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6. Amendments.

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system and subject to
the Rating Agency Condition (as defined in the New Agreement).

 

7.          (a)   Governing Law.

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof.

 

  (b) Jurisdiction.

The terms of Section 13(b) of the 1992 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

  (c) Not Acting in Individual Capacity.

Deutsche Bank National Trust Company is signing this Novation Agreement solely
in its capacity as Trustee of the Transferee under the Pooling and Servicing
Agreement among NovaStar Mortgage Funding Corporation, NovaStar Mortgage, Inc.,
U.S. Bank National Association, and Deutsche Bank National Trust Company dated
as of September 1, 2006 (the “Pooling and Servicing Agreement”) and in the
exercise of the powers and authority conferred and vested in it thereunder and
not in its individual capacity. It is expressly understood and agreed by the
parties hereto that (i) each of the representations, undertakings and agreements
herein stated to be those of Transferee is made and intended for the purpose of
binding only the Transferee, (ii) nothing herein contained shall be construed as
creating any liability for Deutsche Bank National Trust Company, individually or
personally, to perform any covenant (either express or implied) contained herein
stated to be those of Transferee, and all such liability, if any, is hereby
expressly waived by the parties hereto, and such waiver shall bind any third
party making a claim by or through one of the parties hereto, and (iii) under no
circumstances shall Deutsche Bank National Trust Company be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Transferee under this Novation Agreement. All persons
having any claim against the Trustee reason of the Transactions contemplated by
this Novation Agreement shall look only to the assets of NovaStar Mortgage
Supplemental Interest Trust, Series 2006-5 (subject to the availability of funds
therefor in accordance with the Flow of Funds as set forth in Article IV of the
Pooling and Servicing Agreement) for payment or satisfaction thereof.

The foregoing may not be construed to give to Majority Certificateholders any
rights under this Novation Agreement.

 

4



--------------------------------------------------------------------------------

  (d) Pooling and Servicing Agreement.

Capitalized terms used in this Novation Agreement that are not defined herein
and are defined in the Pooling and Servicing Agreement shall have the respective
meanings assigned to them in the Pooling and Servicing Agreement.

 

  (e) Agency Role of Greenwich Capital Markets, Inc. In connection with this
Novation Agreement, Greenwich Capital Markets, Inc. has acted as agent on behalf
of the Remaining Party. Greenwich Capital Markets, Inc. has not guaranteed and
is not otherwise responsible for the obligations of the Remaining Party under
this Agreement.

 

  (f) Calculation

Promptly after each Reset Date, but in no event later than three New York
Business Days prior to each related Distribution Date, the Calculation Agent
shall deliver the reset notice in writing via mail or facsimile to the Trustee
at the address provided in the notices portion of the New Agreement.

 

  (g) Account Details

 

Remaining Party:    The Royal Bank of Scotland   

Bank: JPMorgan Chase Bank

  

ABA No.: 021000021

  

Account No.: 400930153

  

Attention: Financial Markets Fixed Income and Interest Rate Derivative
Operations, London

  

SWIFT Code: SWIFT RBOSGB2RTCM with JPMorgan Chase Bank, New York CHASUS33

Transferee:   

Deutsche Bank National Trust Company

  

ABA # 021001033

  

Acct # 01419663

  

Acct Name NYLTD Funds Control - Stars West

  

Ref: Trust Administration - Novastar 2006-5, Hedge confirm # [            ]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

THE ROYAL BANK OF SCOTLAND PLC   NOVASTAR MORTGAGE, INC. By:   Greenwich Capital
Markets, Inc., its agent     By:  

/s/ Deborah Pfeifer

  By:  

/s/ David L. Farris

Name:   Deborah Pfeifer   Name:   David L. Farris Title:   Vice President  
Title:   Vice President

 

NOVASTAR MORTGAGE SUPPLEMENTAL

INTEREST TRUST, SERIES 2006-5

By: Deutsche Bank National Trust Company, as

Trustee under the Pooling and Servicing

Agreement, acting not in its individual capacity,

but solely in its capacity as Trustee to NovaStar

Mortgage Supplemental Interest Trust, Series

2006-5

By:  

/s/ Melissa Wilman

Name:   Melissa Wilman Title:   Vice President

 

6



--------------------------------------------------------------------------------

Exhibit I

[Old Hedge Confirmations attached behind this page]



--------------------------------------------------------------------------------

Our Reference: IRG16054239

 

   

LOGO [g46142page481.jpg]

 

 

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

 

  10 August 2006

Novastar Financial Inc

Kansas City

Dear Sirs,

AMENDMENT

This Confirmation supersedes and replaces any previous communication received
from

ourselves in relation to the below referenced transaction

Our Reference: IRG16054239

Re: USD 80,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 30 June 2005, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

3/7



--------------------------------------------------------------------------------

Our Reference:IRG16054239

 

Notional Amount    USD 80,000,000.00 Trade Date    26 July 2006 (time of trade
is available upon request) Effective Date    25 August 2006 Termination Date   
25 August 2008 subject to adjustment in accordance with the Modified Following
Business Day Convention Fixed Amounts    Fixed Amount Payer    Novastar
Financial Inc Fixed Amount Payer Payment Date    The 25th day of each month,
commencing 25 September 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention,
with No Adjustment to period end dates. Fixed Rate Day Count Fraction    30/360
Business Days    New York Fixed Amount    .23100 pet Floating Amounts   
Floating Rate Payer    The Royal Bank of Scotland plc Floating Rate Payer
Payment Dates    The 25th day of each month, commencing 25 September 2006 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

4/7



--------------------------------------------------------------------------------

Our Reference:IRG16054239

 

Cap Rate    5.50 pet Floating Rate Option    USD-LIBOR-BBA Floating Rate Day
Count Fraction    Actual/360 Designated Maturity    1 month Reset Dates    The
first day of each Calculation Period Business Days    New York Calculation Agent
   The Royal Bank of Scotland plc or, if different, as stated in the Agreement
Account Details    Payments to The Royal Bank of Scotland plc    As per our
Standard Settlement Instructions Payments to Novastar Financial Inc    Any
payments due to yourselves in relation to this Transaction, where The Royal Bank
of Scotland plc currently hold your relevant Standard Settlement Instructions,
these Will be applied to this Transaction. If these are not currently held by
ourselves or are not relevant to this Transaction, please advise. Offices    The
Office of The Royal Bank of Scotland plc for the Transaction is    London The
Office of Novastar Financial Inc for the Transaction is    Kansas City

 

5/7



--------------------------------------------------------------------------------

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of Our Reference:IRG16054239

a written agreement between the parties that expressly imposes affirmative
obligations to the contrary for this Transaction):

(a) Non Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of
this Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded.

 

Telephone      +44 (0)20 7085 4015      +44 (0)20 7085 1720      +44 (0)20 7085
3459 Fax      +44 (0)20 7085 6724 E-mail     
gbinratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

 

6/7



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

Our Reference:IRG16054239

Re: USD 80,000,000.00 Interest Rate Cap Our Ref: IRG16054239

We acknowledge receipt of your document dated 28 July 2006 with respect to the
above—referenced Transaction between The Royal Bank of Scotland plc and Novastar
Financial Inc with an Effective Date of 25 August 2006 and a Termination Date of
25 August 2008, and confirm that such document correctly set forth the terms of
our agreement relating to the Swap Transaction described therein. Yours
faithfully. Novastar Financial Inc. by specify name and title of authorised
officer.

Yours sincerely,

 

Name   Gaynor Kaye Title   Authorised Signatory

 

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   VP

Novastar Financial Inc

Kansas City

Counterparty Deal Reference: CAP123

 

7/7



--------------------------------------------------------------------------------

Exhibit II

[Form of New Agreement attached behind this page]